Citation Nr: 0714734	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bilateral cataracts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had recognized service with the 
Philippine Guerrillas and Combination Service from October 
1943 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

In May 2007, pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c), a Deputy Vice Chairman of the Board granted the 
motion of the appellant's representative to advance his case 
on the Board's docket.  


FINDINGS OF FACT

1.  In rating decisions in August 2000, April 2002, and 
October 2002, the RO denied the claim of entitlement to 
service connection for bilateral cataracts; after the 
appellant was notified of the adverse determinations and of 
his procedural and appellate rights, he did not appeal any of 
the rating decisions.

2.  The additional evidence presented since the rating 
decision in October 2002 by the RO is cumulative or redundant 
of evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

As new and material evidence has not been presented, the 
rating decision in October 2002 denying service connection 
for bilateral cataracts may not be reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The RO provided pre-adjudication notice by letter dated in 
February 2004.  The notice informed the appellant of the type 
of evidence needed to substantiate the underlying claim for 
service connection for cataracts, and the type of evidence 
necessary to reopen the claim, namely, new and material 
evidence, and what each of those terms - "new" and "material" 
- means.  Specifically, the letter informed the appellant 
that the evidence must show an injury or disease in service, 
a current physical disability, and a relationship between 
current disability and the injury or disease in service.  The 
appellant was informed that VA would obtain service records, 
VA records, and records of other Federal agencies, and that 
he could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf. 
He was asked to submit evidence, which would include that in 
his possession, in support of his claim. For example, he was 
asked to submit medical records of treatment of the disorder 
at issue.  The notice included the general effective-date 
provision for service connection, that is, the date of 
receipt of the claim.

While the notice in February 2004 did inform the appellant as 
to the type of evidence necessary to reopen the claim, 
namely, new and material evidence and what each of those 
terms - "new" and "material" - means, the RO did not state 
specifically the basis for the final denial of the veteran's 
claim.  The Board notes, however, that in March 2004, the 
appellant submitted to the RO a copy of the August 2000 
notice of the prior denial of his claim for service 
connection for cataracts.  This notice letter contained the 
basis for that prior denial.  Further, by virtue of the April 
2004 decision and March 2005 statement of the case, the 
veteran was informed as to what specific evidence was 
necessary to reopen his claim.  The Board finds that VA has 
essentially satisfied its obligation to notify and that any 
error or omission in providing notice would not result in 
prejudice to the veteran. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005).

As for content of the notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new 
and material evidence claim).

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.

With respect tot the duty to assist, under 38 U.S.C.A. § 
5103A, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the appellant is required to comply with the duty to assist.  
Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented. 38 C.F.R. § 3.159(c)(4)(iii).

Legal Standard

A claim which has been denied in an unappealed rating 
decision by the RO may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to materiality, the newly presented evidence 
need not be probative of all the elements required to award 
the benefit, but the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.

Procedural and Factual Background

In rating decisions in August 2000, April 2002, and October 
2002, the RO denied the claim of entitlement to service 
connection for bilateral cataracts.  The appellant was 
notified of the adverse determinations and of his procedural 
and appellate rights.  He did not appeal any of the rating 
decisions.  The evidence considered by the RO consisted of 
the service medical records and post-service medical records.  

Service medical records showed normal findings with the 
exception of a February 1946 treatment note that revealed a 
pterygium on the nasal side of the left eye.  

Post-service medical records included, in pertinent part, 
treatment records from Precision Eye Care for the period from 
November 1998 to March 2000, and a December 2000 statement 
from G.M., M.D. of Precision Eye Care.  The treatment records 
from Precision Eye Care documented treatment of the veteran 
for cataracts for the time period in question.  The December 
2000 statement from Dr. G.M. described the veteran having 
been found to have a cataract formation in each eye in May 
1999, and further described that cataract surgery was 
performed with good results.  The veteran was noted by Dr. 
G.M. to presently have 20/20 in each eye with glasses.  

Current Claim to Reopen

In January 2004, the current claim to reopen was received at 
the RO.

In the prior denials of the claim in August 2000, April 2002, 
and October 2002, the RO found that the treatment of the 
veteran for cataracts in 1999 and 2000 was too long after 
military service, and that there was no evidence submitted 
that showed that the claimed cataract disability was related 
in any way to service.  Accordingly, for evidence to be new 
and material in this matter, it would have to tend to show 
that current bilateral cataracts are linked to an in-service 
injury or disease.

The additional evidence received since the rating decision of 
October 2002 consists of a December 2000 letter from Dr. 
G.M., a January 2004 statement from the veteran indicating 
that the pterygium of the left eye shown in service was the 
cause of his current cataracts, and a "Medical Certification 
History: WWII" signed by the veteran certifying that he used 
"electric welding and acetylene oxygen welding" during 
service, and indicating that his "eyes suffered by a 
cataract."

The December 2000 letter from Dr. G.M. is the same statement 
that was considered by the RO in its prior decision.  Hence, 
that letter is not new.  

While the statements written by the veteran are new, they are 
not material as they do not address the unestablished fact 
necessary to substantiate the claim, that is, medical 
evidence of a nexus between current bilateral cataracts and 
service.  As a layman, the veteran lacks competence to give a 
medical opinion as to the etiology of his cataracts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And lay 
statements, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).  As the additional evidence does not etiologically 
relate cataracts to service, the evidence does not raise a 
reasonable possibility of substantiating the claim.

Accordingly, the additional evidence received is not new and 
material and the claims of service connection for bilateral 
cataracts is not reopened.  Until the veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claims, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).






ORDER

As new and material evidence has not been presented, the 
claim of service connection for bilateral cataracts is not 
reopened, and the appeal is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


